                                        1   CHRISTOPHER R. MILTENBERGER, ESQ.
                                            Nevada Bar No. 10153
                                        2   CHRISTIAN T. SPAULDING, ESQ.
                                            Nevada Bar No. 14277
                                        3   GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Suite 600
                                        4   Las Vegas, NV 89135
                                            Telephone: (702) 792-3773
                                        5   Facsimile: (702) 792-9002
                                            E-mail: miltenbergerc@gtlaw.com
                                        6           spauldingc@gtlaw.com
                                        7
                                            Counsel for Baluma S.A. dba
                                        8   Enjoy Punta del Este Resort & Casino

                                        9                              UNITED STATES DISTRICT COURT
                                       10                                       DISTRICT OF NEVADA
                                       11
                                             BALUMA S.A. doing business as ENJOY             Case No.: 2:20-cv-01551-APG-BNW
                                       12    PUNTA DEL ESTE & CASINO,
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13
      Las Vegas, NV 89135




                                                                   Plaintiff,                       STIPULATION AND ORDER TO
       (702) 792-9002 (fax)
          (702) 792-3773




                                             vs.                                                     DISMISS WITH PREJUDICE
                                       14

                                       15    ERIC PENNER,

                                       16                         Defendant.

                                       17

                                       18           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), LR I-A 6-2, and LR 7-1,

                                       19   Plaintiff Baluma S.A. doing business as Enjoy Punta Del Este & Casino (“Plaintiff”) and

                                       20   Defendant Eric Penner (“Defendant”), by and through their respective undersigned counsel,

                                       21   being the only parties who have made an appearance in this action and having reached an

                                       22   agreement to resolve all outstanding issues between them, hereby stipulate to DISMISS the

                                       23   above-captioned matter WITH PREJUDICE.

                                       24   ///

                                       25

                                       26

                                       27

                                       28
                                                                                      Page 1 of 2
                                            ACTIVE 56722022v1
                                        1           The Parties further stipulate and agree that each party shall bear its own respective
                                        2   attorneys’ fees, costs, and expenses in connection with and related to the above-captioned matter.
                                        3    DATED this 17th day of May, 2021.                DATED this 17th day of May, 2021.
                                        4
                                             By: /s/ Christopher R. Miltenberger               By: /s/ Nicholas L. Hamilton
                                        5    _ Christopher R. Miltenberger, Esq.              _ Michael M. Edwards, Esq.
                                                Nevada Bar No. 10153                              Nevada Bar No. 6281
                                        6       Christian T. Spaulding, Esq.                      Nicholas L. Hamilton, Esq.
                                                Nevada Bar No. 114277                             Nevada Bar No. 10893
                                        7       GREENBERG TRAURIG, LLP                            MESSNER REEVES LLP
                                                10845 Griffith Peak Drive, Suite 600              8945 W. Russell Road, Suite 300
                                        8
                                                Las Vegas, NV 89135                               Las Vegas, NV 89148
                                        9
                                             Attorneys for Plaintiff Baluma S.A. dba          Attorneys for Defendant Eric Penner
                                       10    Enjoy Punta del Este Resort & Casino
                                       11

                                       12                                                    IT IS SO ORDERED:
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                                                                             ______________________________________
                                       14
                                                                                             UNITED STATES DISTRICT JUDGE
                                       15
                                                                                                      May 18, 2021
                                                                                             DATED: ____________________
                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                        Page 2 of 2
                                            ACTIVE 56722022v1
